Citation Nr: 0301212	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from June 1975 to 
January 1989.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 
2001, a statement of the case was issued in March 2002 and 
a substantive appeal was received in March 2002.


FINDINGS OF FACT

1.  There is no competent evidence of current hearing loss 
disability.

2.  There is competent evidence of a scar as a residual of 
a microdiskectomy of the lumbar spine performed during his 
active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A scar as a residual of a microdiskectomy of the 
lumbar spine was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  Specifically, the March 2002 
statement of the case informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Furthermore, with regard to the issues addressed in this 
decision, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service 
medical records and VA medical records.  As the record 
shows that the veteran has been afforded the opportunity 
for an examination in connection with his hearing loss 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Moreover, no additional pertinent evidence 
has been identified by the veteran as relevant to this 
issue.  Although it does not appear that a VA examination 
has been accomplished in connection with the lumbar spine 
disability claim, there is sufficient competent evidence 
already of record to allow for proper and informed review 
of that issue.  Under these circumstances, the Board finds 
no further action is necessary to assist the veteran with 
the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A.  Hearing Loss Disability

The issue before the Board involves a claim of entitlement 
to service connection for hearing loss disability.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Turning to the record, the Board notes that the veteran 
was scheduled for a VA audio exam in 2000, but he failed 
to report.  Therefore, his service connection for hearing 
loss claim must be decided based on the evidence of 
record.  38 C.F.R. § 3.655(b).

The evidence of record shows that the veteran's hearing 
was tested in the service in June 1979, June 1985, July 
1988, February 1990, July 1990 and April 1996.  None of 
these tests revealed hearing loss disability as defined 
for VA purposes by 38 C.F.R. § 3.385.  There is also an 
audiological report from testing done by a private medical 
facility in March 2000.  The audiological testing done at 
these times show all puretone thresholds below 25 decibels 
at all of the applicable frequencies, and speech 
discrimination of 100 percent in both ears was reported.  
Based on this evidence, the Board finds that the veteran 
does not suffer from hearing loss as defined for VA 
purposes in 38 C.F.R. § 3.385.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

B. Lumbar Spine Disability

The second issue before the Board involves a claim of 
entitlement to service connection for lumbar spine 
disability.  

The service medical records show multiple instances of 
complaints of back pain and a diskectomy in 1985.  Service 
medical records also show that at physical examinations in 
July 1988, February 1990 and April 1996, his spine was 
clinically evaluated as normal.  In addition, in the April 
1996 examination, the veteran reported that he did not 
suffer from recurrent back pain.  

Private medical records from May 2000 reflect that the 
veteran complained of low back pain over a five year 
period that improved with rest and did not refer into the 
legs.  On physical examination, the veteran ambulated with 
a fluid, reciprocating nonantalgic gait and performed deep 
knee bends "effortlessly."  The examiner noted a healed 
lumbar incision.  The examiner also noted intact light 
touch, pinprick, pain, temperature and vibration in 
bilateral lower extremities.  The veteran demonstrated 
normal bulk, power and tone to all major motor groups 
tested and had full and painless range of motion of the 
hips, knees and ankles.  The examiner's diagnosis was 
status post microdiskectomy with normal lumbar exam and 
normal neurologic examination.  The examiner recommended 
that the veteran return to work without limitation or 
restriction.

Based on this evidence, the RO denied the veteran's claim 
on the basis that there is no competent evidence of 
current lumbar spine disability.  However, while certain 
evidence does suggest that there may be no clinical 
findings of limitation of function of the lumbar spine 
itself, the Board notes that there is a 5 cm. midline 
healed incision.  The Board believes that this scar is 
itself a residual of the inservice microdiskectomy and 
that service-connection for the scar should be awarded as 
such.  The question of the appropriate rating to be 
assigned is a matter for the RO to determine in the first 
instance and is not before the Board at this time. 


ORDER

Entitlement to service connection for hearing loss 
disability is not warranted.  To this extent, the appeal 
is denied.  

Entitlement to service connection for a scar as a residual 
of a microdiskectomy of the lumbar spine is warranted.  To 
this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

